DETAILED CORRESPONDENCE
This Final Office Action is in response to the amendment filed on 07/28/2021. Claims 16, 17, 27, 28 and 32 have been amended. Claims 16-35 are currently presented for examination.      

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-31 are rejected under 35 U.S.C. 103 as being unpatentable over Meager (US 20150274000 A1) as applied to claims 16 and 27 above, in view of Wenzel (US 20120085458 A1).
Regarding claim 16, Meager (Figs. 1-14) discloses a method of manufacturing (Figs. 1 -14; [0020]) an autonomous cart (Figs. 1-14; [0008]), comprising: determining a mission type (see paragraph [0106] “vehicle platforms described herein may be combined with numerous technologies to fulfill a wide variety of purposes or missions”) for the autonomous cart; 
determining a power system (see paragraph [0015] “battery or fuel tank” and at least ¶ [0087])  for powering the autonomous cart based on the mission type (see paragraph [0106]; 
determining a drive system (see paragraph [0015] “engine or electric motor” and at least ¶ [0087]) suitable for converting a power delivered by the power system into motive power suitable for moving the autonomous cart based on the power system and the mission type (see paragraphs [0015], [0087]); installing the power system (see paragraph [0015] “battery or fuel tank” and at least ¶ [0087]) onto a chassis of the autonomous cart; and 
installing the drive system onto the chassis (Fig. 11, paragraph [0089] “the structure configured by the elements 12, 7, 3 and 1”) of the autonomous cart (Fig. 10; e.g. 11, paragraph [0087]), wherein the autonomous cart comprises a control system (Figs 8- 9; see paragraphs [0009]-[0012], [0087]) configured to drive the autonomous cart autonomously via the power system and the drive system [0015] “engine or electric motor” and at least ¶ [0087]).
Applicant has amended the claim to recite the limitation of “… by determining a crop production process to be supported by the autonomous cart… and reconfiguring, in the field, the control system to support the crop production process”.  However, Wenzel teaches or at least suggests determining a crop production process to be supported by the autonomous cart (paragraph [0034] discusses “autonomous machine”… and reconfiguring, in the field, the control system to support the crop production process (In general, FIG. 1 displays a static representation of a dynamic process. Harvester 101 moves through crops and harvests crops, such as grain 104 therefrom; Wenzel at ¶ [0036]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Meager to include the control system to support the crop production process, as taught by Wenzel in order to reduce manpower for performing grain bagging operation.

Regarding claim 17, Meager, as modified by Wenzel discloses the claimed invention substantially as explained above. Further, Meager teaches wherein reconfiguring the control system, in the field, comprises reconfiguring the control system based on the power system installed and on the drive system installed (see paragraph [0015] “electronic speed control and a throttle control”).

Regarding claim 18, Meager, as modified by Wenzel discloses the claimed invention substantially as explained above. Further, Meager teaches wherein determining the mission type comprises determining a torque, a speed, a number of operational hours, or a combination thereof, for the autonomous cart (see paragraph [0106] “Indeed, vehicle platforms described herein may be combined with numerous technologies to fulfill a wide variety of purposes or missions”).

Regarding claim 19, Meager, as modified by Wenzel discloses the claimed invention substantially as explained above. Further, Meager teaches determining the torque, the speed, the number of operational hours, or the combination thereof, comprises determining the torque, the speed, the number of operational hours, or the combination thereof, based on an agricultural crop to be carried by the autonomous cart (see paragraph [0106] “Indeed, vehicle platforms described herein may be combined with numerous technologies to fulfill a wide variety of purposes or missions”).

Regarding claim 20, Meager, as modified by Wenzel discloses the claimed invention substantially as explained above. Further, Meager teaches (original) The method of claim 18, comprising determining the torque, the speed, the number of operational hours, or the combination thereof, comprises determining the torque, the speed, the number of operational hours, or the combination thereof, based on an agricultural vehicle to be supported by the autonomous cart (see paragraph [0106] “Indeed, vehicle platforms described herein may be combined with numerous technologies to fulfill a wide variety of purposes or missions”).

Regarding claim 21, Meager, as modified by Wenzel discloses the claimed invention substantially as explained above. Further, Meager teaches (new) The method of claim 16, wherein determining a power system for powering the autonomous cart based on the mission type comprises determining the power system based on an availability of an energy source, a cost of an energy source, or a combination thereof (see paragraph [0106] “Indeed, vehicle platforms described herein may be combined with numerous technologies to fulfill a wide variety of purposes or missions”).

Regarding claim 22, Meager, as modified by Wenzel discloses the claimed invention substantially as explained above. Further, Meager teaches wherein the power system comprises a battery, a compressed natural gas (CNG) fuel canister, a supercapacitor, a hydrostatic system, an electric generator, a combustion engine, or a combination thereof (see paragraph [0087] Although the present embodiment is described as having a motor 11, a battery 6, and a motor control 9, other embodiments may utilize an engine, a fuel tank, and a throttle”).

Regarding claim 23, Meager, as modified by Wenzel discloses the claimed invention substantially as explained above. Further, Meager teaches wherein the drive system comprises an in-wheel electric motor, a non-in-wheel electric motor, a hydrostatic pump, a chain drive, a shaft drive, or a combination thereof (see paragraph [00887] Although the present embodiment is described as having a motor 11, a battery 6, and a motor control 9, other embodiments may utilize an engine, a fuel tank, and a throttle”).

Regarding claim 24, Meager, as modified by Wenzel discloses the claimed invention substantially as explained above. Further, Meager teaches wherein the control system is configured to drive the autonomous cart to follow an agricultural vehicle to offload an agricultural product from the agricultural vehicle onto the cart during operations of the agricultural vehicle (see paragraph battery 6, and a motor control 9, other embodiments may utilize an engine, a fuel tank, and a throttle”).

Regarding claim 25, Meager, as modified by Wenzel discloses the claimed invention substantially as explained above. Further, Meager teaches installing a container for collecting agricultural product on top of the chassis (Fig. 11, paragraphs [0087], [0089] “the structure configured by the elements 12, 7, 3 and 1”).

Regarding claim 26, Meager, as modified by Wenzel discloses the claimed invention substantially as explained above. Further, Meager teaches installing the power system, the drive system, or the combination thereof, in a field location (see paragraph [0015] “engine or electric motor” and at least ¶ [0087]). 

Regarding claim 27, Meager (Figs. 1-14) discloses an autonomous cart (Figs. 1-14, paragraph [0008]), comprising: a chassis (Fig. 11, paragraph [0089] “the structure configured by the elements 12, 7, 3 and 1”), a first power system disposed on the chassis and configured to power the autonomous cart (Figs. 1-14, paragraph [0008]); a first drive system (see paragraph [0015] “battery or fuel tank” and at least ¶ [0087]) disposed on the chassis and suitable for converting a power delivered by the first power system into motive power suitable for moving the autonomous cart (see paragraph [0015] “engine or electric motor” and at least ¶ [0087]); a steering system (see paragraph [0088] “… the two side motors 11 vary their speed, allowing the vehicle to spin and turn without the need for forward movement like most prior art vehicles. This style of turning a vehicle is similar to the turning of a tank or a skid-steer”) communicatively coupled to the controller (Figs 8- 9; see paragraphs [0009]-[0012], [0087]), wherein the controller is configured to instruct the steering system to steer the autonomous grain cart (Fig. 10; e.g. 11, paragraph [0087]), wherein the chassis is configured to support a specific mission type via the first power system (Fig. 11, paragraph [0089] “the structure configured by the and the first drive system (see paragraph [0015] “engine or electric motor” and at least ¶ [0087]).
Applicant has amended the claim to recite the limitation of “… wherein the controller is configured to be reconfigured in the field, after determining a specific mission type, to support the specific mission type…”. However, Wenzel teaches or at least suggests wherein the controller is configured to be reconfigured in the field, after determining a specific mission type, to support the specific mission type (In general, FIG. 1 displays a static representation of a dynamic process. Harvester 101 moves through crops and harvests crops, such as grain 104 therefrom; Wenzel at ¶ [0036] and [0091]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Meager the controller is configured to be reconfigured in the field, after determining a specific mission type, as taught by Wenzel in order to reduce manpower for performing grain bagging operation.

Regarding claim 28, Meager, as modified by Wenzel discloses the claimed invention substantially as explained above. Further, Meager teaches wherein the chassis comprises a second power system configured to be installed in the field and a second drive system to support the specific mission type (see paragraph [0091] “it should be appreciated that either the right side or the left side of FIG. 15b may correspond to the bottom of the vehicle”).

Regarding claim 29, Meager, as modified by Wenzel discloses the claimed invention substantially as explained above. Further, Meager teaches wherein the first power system comprises a battery, a compressed natural gas (CNG) fuel canister, a supercapacitor, a hydrostatic system, an electric generator, a combustion engine, or a combination thereof (see paragraph [0087] “… Although the present embodiment is described as having a motor 11, a battery 6, and a motor control 9, other embodiments may utilize an engine, a fuel tank, and a throttle”).

Regarding claim 30, Meager, as modified by Wenzel discloses the claimed invention substantially as explained above. Further, Meager teaches wherein the first drive system comprises an in-wheel electric motor, a non-in-wheel electric motor, a hydrostatic pump, a chain drive, a shaft drive, or a combination thereof (see paragraph [0087] “… Although the present embodiment is described as having a motor 11, a battery 6, and a motor control 9, other embodiments may utilize an engine, a fuel tank, and a throttle”).

Regarding claim 31, Meager, as modified by Wenzel discloses the claimed invention substantially as explained above. Further, Meager teaches wherein the specific mission type comprises a desired torque, a desired speed, a desired number of operational hours, or a combination thereof, for the autonomous cart (see paragraph [0106] “Indeed, vehicle platforms described herein may be combined with numerous technologies to fulfill a wide variety of purposes or missions”).

Claims 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 20130022430 Al, hereinafter ’’Anderson”) in view of Meager (US 20150274000 A1) as applied to claim 32 above, and further in view of Wenzel (US 20120085458 A1).
Regarding claim 32, Anderson (Figs. 4-6) a system for continuously conveying agricultural product (harvester 12), comprising: 
an agricultural vehicle comprising a header (As shown below in the reproduced and annotated Fig. 4) configured to harvest agricultural product from a field (Figs. 1-14, paragraph [0008]); and at least one autonomous grain carts (vehicle 12) configured to receive the agricultural product from the agricultural vehicle (vehicle 12).

    PNG
    media_image1.png
    273
    431
    media_image1.png
    Greyscale

Anderson does not explicitly teach wherein the at least one autonomous grain cart comprises: a chassis, a first power system disposed on the chassis and configured to power the autonomous cart; a first drive system disposed on the chassis and suitable for converting a power delivered by the first power system into motive power suitable for moving the autonomous cart;Application of Pinakin S. Desai et al. Preliminary AmendmentPage 7a controller, comprising a processor and a memory; and a steering system communicatively coupled to the controller, wherein the controller is configured to instruct the steering system to steer the autonomous grain cart, wherein the chassis is configured to support a specific mission type via the first power system and the first drive system. 
However, Meager teach wherein the at least one autonomous grain cart (Figs. 1-14, paragraph [0008]) comprises: a chassis (Fig. 11, paragraph [0089] “the structure configured by the elements 12, 7, 3 and 11”), a first power system disposed on the chassis and configured to power the autonomous cart (Figs. 1-14, paragraph [0008]); a first drive system disposed on the chassis (Fig. 11, paragraph [0089] “the structure configured by the elements 12, 7, 3 and 11”)and suitable for converting a power delivered by the first power system into motive power suitable for moving the autonomous cart (Figs. 1-14, paragraph [0008]); a controller (Figs. 8-9, paragraphs [0009]-[0012], [0015], [0087]), comprising a processor and a memory (the disclosed control system is an electronic control unit which implies the presence of an processor and a memory); and a steering system (see paragraph [0088] “… tank or a skid-steer”) communicatively coupled to the controller (Figs 8- 9; see paragraphs [0009]-[0012], [0087]), wherein the controller is configured to instruct the steering system to steer the autonomous grain cart (Fig. 10; e.g. 11, paragraph [0087]), wherein the chassis is configured to support a specific mission type via the first power system (Fig. 11, paragraph [0089] “the structure configured by the elements 12, 7, 3 and 11”) and the first drive system (see paragraph [0015] “engine or electric motor” and at least ¶ [0087]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Anderson to include a chassis, a first power system disposed on the chassis and configured to power the autonomous cart, as taught by Meager in order to allow a vehicle stuck in mud or ruts to simply push out of mud or ruts by lengthening the wheel base.
Applicant has amended the claim to recite the limitation of “… wherein the controller is configured to be reconfigured in the field, after determining a specific mission type, to support the specific mission type …”. However, Wenzel teaches or at least suggests wherein the controller is configured to be reconfigured in the field, after determining a specific mission type, to support the specific mission type (In general, FIG. 1 displays a static representation of a dynamic process. Harvester 101 moves through crops and harvests crops, such as grain 104 therefrom; Wenzel at ¶ [0036], [0087] and [0091]). It would have been an obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Meager to include the controller is configured to be reconfigured in the field, after determining a specific mission type, as taught by Wenzel in order to reduce manpower for performing grain bagging operation.

Regarding claim 33, Anderson, as modified by Meager discloses the claimed invention substantially as explained above. Further, Meager teaches wherein the first power system comprises a battery, a compressed natural gas (CNG) fuel canister, a supercapacitor, a hydrostatic system, an electric generator, a combustion engine, or a combination thereof (see paragraph [0087] “… Although the present embodiment is described as having a motor 11, a battery 6, and a motor control 9, other embodiments may utilize an engine, a fuel tank, and a throttle”).

Regarding claim 34, Anderson, as modified by Meager discloses the claimed invention substantially as explained above. Further, Meager teaches wherein the first drive system comprises an in-wheel electric motor, a non-in-wheel electric motor, a hydrostatic pump, a chain drive, a shaft drive, or a combination thereof (see paragraph [0087] “… Although the present embodiment is described as having a motor 11, a battery 6, and a motor control 9, other embodiments may utilize an engine, a fuel tank, and a throttle”).

Regarding claim 35, Anderson, as modified by Meager discloses the claimed invention substantially as explained above. Further, Meager teaches wherein the specific mission type comprises a desired torque, a desired speed, a desired number of operational hours, or a combination thereof, for the autonomous cart (see paragraph [0087] “… Although the present embodiment is described as having a motor 11, a battery 6, and a motor control 9, other embodiments may utilize an engine, a fuel tank, and a throttle”) and at least ¶ [0088].

Response to Arguments
Applicant’s arguments filed on 07/28/2021 with respect to claims 16-35 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/J.W.C/            Examiner, Art Unit 3663           


/JONATHAN M DAGER/Primary Examiner, Art Unit 3663